United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE,
Staten Island, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-262
Issued: May 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 5, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 17, 2007 merit decision denying his claim for a recurrence
of total disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained a
recurrence of total disability on or after August 31, 1996 due to his accepted employment
injuries.

FACTUAL HISTORY
The Office accepted that on August 2, 1996 appellant, then a 43-year-old seasonal
maintenance worker, sustained a lumbosacral sprain due to pulling carpet up by hand.1 He
stopped work on August 3, 1996 and returned to full-time regular duty on August 16, 1996.2
Appellant’s temporary assignment with the employing establishment ended on August 31, 1996.
In an August 15, 1996 report, an attending chiropractor diagnosed lumbosacral sprain and
cervical strain. The next report of record is a December 8, 1999 report in which Dr. Milton M.
Smith, an attending Board-certified orthopedic surgeon, indicated that appellant reported that he
was injured at work on August 2, 1996 using a sledgehammer. Dr. Smith stated that appellant
complained of back pain on examination, that forward flexion lacked 40 degrees, and that
straight leg raising lacked 40 degrees bilaterally. He indicated that magnetic resonance imaging
(MRI) scan showed herniated nucleus pulposus (HNP) in both the cervical and lumbar spine and
diagnosed “HNP of cervical spine and lumbosacral spine.”3
In numerous brief reports dated between early 2000 and late 2001, Dr. Smith indicated
that appellant continued to complain of cervical and/or back pain and noted that he had limited
back motion. In a May 9, 2001 form report, he indicated that appellant reported that on
August 2, 1996 he was injured while using a sledgehammer at work.4 Dr. Smith diagnosed
“displacement of cervical/lumbosacral radiculopathy” and checked a “yes” box indicating that
this condition was caused or aggravated by the reported employment activity. He indicated that
appellant had been totally disabled since August 2, 1996.
On May 13, 2001 appellant filed a claim alleging that he sustained a recurrence of total
disability on August 2, 1996 due to his August 2, 1996 employment injury.5
On June 18, 2001 Dr. Smith stated, “I have been following the patient for injuries to his
neck and back which occurred at work on August 2, 1996 and shortly after his date of injury.”
He stated that appellant continued to show cervical and lumbar radiculopathies and noted, “[h]is
current condition is related to his original injury as there are no intercurrent injuries and he has

1

The Office had previously accepted several employment-related injuries: a lumbosacral contusion and rightsided back strain on September 21, 1987, a lumbar contusion on June 27, 1989, and a lower back strain on
May 28, 1996. The May 28, 1996 injury occurred when appellant used a sledgehammer to dismantle a storage shed.
He returned to his regular work shortly after May 28, 1996. The files for these injuries have been combined into the
file for the August 2, 1996 injury.
2

Appellant received Office compensation for this period of disability.

3

In a December 8, 1999 note, Dr. Smith prescribed physical therapy. Appellant received physical therapy
treatment on a regular basis.
4

Dr. Smith stated that he first examined appellant on December 8, 1999.

5

Appellant asserted that he did not suffer a new injury on August 2, 1996 but rather sustained a recurrence of his
May 28, 1996 injury on that date. He also filed a claim for compensation on February 5, 2003 alleging that he was
entitled to compensation beginning “July 1997.” Appellant later indicated that he felt that he was entitled to
compensation for lost wages since he stopped work after August 31, 1996.

2

continued with these findings since the date of injury.” Dr. Smith stated that he had reviewed a
description of a maintenance worker job but that appellant was unable to perform the job.
The Office referred appellant to Dr. Lester Lieberman, a Board-certified orthopedic
surgeon, for an examination and opinion regarding whether he sustained a recurrence of total
disability due to his August 2, 1996 employment injury. On September 20, 2001 Dr. Lieberman
stated that appellant reported that he was injured at work on August 2, 1996 when he used a
sledgehammer.6 He indicated that on examination appellant did not exhibit any tenderness of the
low back and that sensation in the lower extremities was intact. There was some limitation of
back motion. Dr. Lieberman stated, “Impression is that [appellant] had a lumbosacral disc
problem which is related to a prior condition. There is temporary aggravation.” He indicated
that appellant could perform some limited-duty work.7
In a February 5, 2003 form report, Dr. Smith indicated that appellant reported that on
August 2, 1996 he was injured while using a sledgehammer at work. He diagnosed
“displacement of cervical/lumbosacral radiculopathy” and checked a “yes” box indicating that
this condition was caused or aggravated by the reported employment activity. Dr. Smith
indicated that appellant had been totally disabled since August 2, 1996.
Between October 2004 and July 2005, Dr. Matthew Clarke, an attending Board-certified
family practitioner, diagnosed chronic low back pain or lumbalgia with an HNP and indicated
that appellant had temporary total disability.
In a February 22, 2006 decision, the Office denied appellant’s claim on the grounds that
he did not submit sufficient medical evidence to establish that he sustained a recurrence of total
disability on or after August 31, 1996 due to his accepted employment injuries.
Appellant requested a review of the written record by an Office hearing representative.8
He submitted several documents which were previously of the record. In an August 14, 2006
decision, the Office hearing representative affirmed the Office’s February 22, 2006 decision.
The Office hearing representative determined that the medical evidence did not show that any of
appellant’s work-related back injuries caused total disability after August 31, 1996.9
In an August 8, 2007 letter, appellant, through his attorney, requested reconsideration
contending that the medical evidence of record established a recurrence of disability. Appellant
submitted a July 30, 2007 report in which Dr. Tai Q. Chung, an attending Board-certified
6

The statement of accepted facts provided to Dr. Lieberman contained the proper history that appellant was
injured on August 2, 1996 when he lifted carpet by hand.
7

Dr. Smith continued to produce reports in 2002 and 2003 indicating that appellant complained of back pain and
had limited back motion. He periodically diagnosed lumbar radiculopathy.
8

In a March 20, 2006 statement, appellant again argued that he did not suffer a new injury on August 2, 1996 but
rather sustained a recurrence of his May 28, 1996 injury on that date.
9

The Office hearing representative determined that it was appropriate to find that appellant sustained a new
injury on August 2, 1996, rather than a recurrence of his May 28, 1996 injury, because he engaged in the distinct
activity of pulling up carpet by hand.

3

orthopedic surgeon, stated that he first saw appellant in 2006 at which time diagnostic testing
showed degenerative disc disease at several levels. Dr. Chung stated that appellant continued to
complain of back pain and noted, “He asked me whether his present problem is reasonably
related to his low back injury in 1996. I think it certainly is a strong possibility that his present
symptoms are a result of his injury in 1996.” In a September 17, 2007 decision, the Office
affirmed its August 16, 2006 decision.
LEGAL PRECEDENT
An individual who claims a recurrence of disability due to an accepted employmentrelated injury has the burden of establishing by the weight of the substantial, reliable and
probative evidence that the disability for which compensation is claimed is causally related to the
accepted injury.10 This burden includes the necessity of furnishing medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical rationale.11 Where no such rationale is present, medical evidence
is of diminished probative value.12
ANALYSIS
The Office accepted that appellant sustained a lower back strain on May 28, 1996 when
he used a sledgehammer to dismantle a storage shed. Appellant returned to his regular work
shortly after May 28, 1996. The Office also accepted that he sustained a lumbosacral sprain on
August 2, 1996 due to pulling carpet up by hand. Appellant stopped work on August 3, 1996
and returned to full-time regular duty on August 16, 1996.13 His temporary assignment with the
employing establishment ended on August 31, 1996. Appellant alleged that he sustained a
recurrence of total disability after August 31, 1996 due to his accepted employment injuries.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he sustained a recurrence of total disability on or after August 31, 1996 due to his accepted
employment injuries.
In a May 9, 2001 form report, Dr. Smith, an attending Board-certified orthopedic
surgeon, indicated that appellant reported that on August 2, 1996 he was injured while using a
sledgehammer at work.14 He diagnosed “displacement of cervical/lumbosacral radiculopathy”
and checked a “yes” box indicating that this condition was caused or aggravated by the reported
10

Charles H. Tomaszewski, 39 ECAB 461, 467 (1988); Dominic M. DeScala, 37 ECAB 369, 372 (1986).

11

Mary S. Brock, 40 ECAB 461, 471-72 (1989); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

12

Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

13

Appellant received appropriate disability compensation from the Office. The Office also accepted two prior
employment injuries: a lumbosacral contusion and right-sided back strain sustained on September 21, 1987 and a
lumbar contusion sustained on June 27, 1989.
14

Dr. Smith stated that he first examined appellant on December 8, 1999.

4

employment activity.
August 2, 1996.

Dr. Smith indicated that appellant had been totally disabled since

This report, however, is of limited probative value regarding appellant’s claim that he
sustained an employment-related recurrence of disability on or after August 31, 1996 because
Dr. Smith did not provide adequate medical rationale in support of his conclusion on causal
relationship.15 Dr. Smith did not provide any notable description of the August 2, 1996
employment injury and in fact he appears to have partially described appellant’s May 28, 1996
injury (which involved using a sledgehammer) rather than the August 2, 1996 injury (which
involved pulling up carpet). He did not provide a complete and accurate factual and medical
history.16 Dr. Smith did not describe the medical process through which appellant’s medical
process would have worsened such that he was no longer able to work after August 31, 1996,
when his temporary assignment ended. He diagnosed cervical and lumbar radiculopathies but
appellant’s case has not been accepted for such conditions. The medical evidence does not
otherwise establish the existence of an employment-related herniated cervical or lumbar disc or
consequent radicular condition.17
The necessity for medical rationale is particularly necessary in the present case as
Dr. Smith did not first see appellant until December 1999 and there in no medical evidence in the
record between August 1996 and December 1999. On June 18, 2001 Dr. Smith stated that
appellant continued to show cervical and lumbar radiculopathies and noted, “His current
condition is related to his original injury as there are no intercurrent injuries and he has continued
with these findings since the date of injury.” However, he did not provide any discussion of why
nonwork factors would not be solely responsible for appellant’s observed condition. As noted,
Dr. Smith did not provide a complete factual and medical history.
Appellant submitted a July 30, 2007 report in which Dr. Chung, an attending Boardcertified orthopedic surgeon, stated that he continued to complain of back pain and noted, “He
asked me whether his present problem is reasonably related to his low back injury in 1996. I
think it certainly is a strong possibility that his present symptoms are a result of his injury in
1996.” This report is of limited probative value regarding appellant’s recurrence of disability
claim because Dr. Chung did not provide a clear opinion that he sustained a recurrence of
disability on or after August 31, 1996 due to an accepted employment injury. Dr. Chung did not

15

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on
the issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale).
16

See William Nimitz, Jr., 30 ECAB 567, 570 (1979) (finding that a medical opinion on causal relationship must be
based on a complete and accurate factual and medical history).
17

Dr. Smith produced a similar report on February 5, 2003 but this report is deficient for the same reasons. He
also produced numerous brief notes between 2001 and 2003 in which he diagnosed lumbar radiculopathy but these
notes contain limited findings on examination and do not establish an employment-related cause for this condition.

5

identify a specific employment injury or indicate that appellant sustained disability during a
specific period due to that injury.18
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of employment
nor his belief that his condition was aggravated by his employment is sufficient to establish causal
relationship.19 He failed to submit rationalized medical evidence establishing that his claimed
recurrence of disability is causally related to the accepted employment injury and, therefore, the
Office properly denied his claim for compensation.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained a recurrence of total disability on or after August 31, 1996 due to his accepted
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
September 17, 2007 decision is affirmed.
Issued: May 16, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
18

Between October 2004 and July 2005, Dr. Clarke, an attending Board-certified family practitioner, diagnosed
chronic low back pain or lumbalgia with an HNP and indicated that appellant had temporary total disability.
However, Dr. Clarke provided no opinion on the cause of appellant’s back condition. On September 20, 2001
Dr. Lieberman, a Board-certified orthopedic surgeon who served as an Office referral physician, indicated that
appellant had “a lumbosacral disc problem which is related to a prior condition.” He did not identify an
employment-related cause for this condition.
19

See Walter D. Morehead, 31 ECAB 188, 194-95 (1986).

6

